DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 09/29/2021 claims foreign priority to KR10-2021-0055863, filed 04/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-8 are objected to because of the following informalities:
A. In claim 6 line 4, “a drain voltage” should read “the drain voltage” instead because the drain voltage is already introduced in claim 5. Claims 7-8 recite similar limitations and are objected to for the same reason. Claims 7-8 inherit the same deficiency as claim 1 by reason of dependence. 
B. In claim 7 line 4 “a ground voltage” should read “the ground voltage” instead because the ground voltage is already introduced in line 2.
C. In claim 8 line 4 “a ground voltage” should read “the ground voltage” instead because the ground voltage is already introduced in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (NPL – “A Logic Synthesis Methodology for Low-Power Ternary Logic Circuits”), hereinafter Kim.
The circuit claims 9-10 will be addressed first followed by the circuit claims 1-8.
Regarding claim 9, Kim teaches a circuit comprising:
a first full adder (Fig. 21(a) first full adder – right TFA in the first row receiving A2-A0);
a second full adder (Fig. 21(a) second full adder – left TFA in the first row receiving A5-A3);
a first half adder (Fig. 21(a) first half adder – THA in the first row receiving A7-A6);
	a third full adder configured to receive a sum output signal of the first full adder, a sum
output signal of the second full adder, and a sum output signal of the first half adder (Fig. 21(a) third full adder – right TFA on the second row outputting Y0);
a fourth full adder configured to receive a carry output signal of the first full adder, a carry output signal of the second full adder, and a carry output signal of the first half adder (Fig. 21(a) fourth full adder – left TFA on the second row);
a second half adder configured to receive a carry output signal of the third full adder
and a sum output signal of the fourth full adder ((Fig. 21(a) second adder – THA in the third row outputting Y1); and
a ternary sum gate configured to receive a carry output signal of the second half adder
and a carry output signal of the fourth full adder (Fig. 21(a) ternary sum gate – sum gate in the fourth row outputting Y2),
wherein the third full adder, the second half adder, and the ternary sum gate are
configured to output voltage signals corresponding to a sum of logical values indicated by input
signals applied to the first full adder, the second full adder, and the first half adder (page 3148 right col second paragraph “A gate level schematic of the ternary benchmark circuits with eight input variables is shown in APPENDIX C as an example. The sumi circuit performs an arithmetic logic operation that sums i ternary input variables. Sumi logic is designed as a carry ripple adder using the proposed sum gate, half adder and full adder.”; page 3138 right col last 6 lines “In ternary logic circuits, VDD, VDD/2, and Gnd are used to express each logic value”; page 3140 section II.B “The ternary logic gate represents ternary logic values using three voltage levels, as shown in TABLE II”; The circuit in Fig. 21(a) is ternary circuit, therefore, the output of the third full adder, the second half adder, and the ternary sum gate are one of voltage levels VDD, VDD/2, and Gnd representing the logic values shown in Table II; Additionally, the circuit arrangement shown in Fig. 21(a) is similar to Fig. 8 of the present application).
	
Regarding claim 10, Kim teaches all the limitations of claim 9 as stated above. Further, Kim teaches wherein the first full adder, the second full adder, the third full adder, and the fourth full adder are ternary full adders (TFAs) (Fig. 21(a) the four full adders are ternary full adders (TFAs)), and
the first half adder and the second half adder are ternary half adders (THAs) (Fig. 21(a) the two half adders are ternary half adders (THAs)).

Regarding claim 1, Kim teaches a circuit comprising:
a first full adder (left half of Fig. 21(e) first full adder – BFA for A2-A0);
a second full adder (left half of Fig. 21(e) second full adder – BFA for A5-A3);
a first half adder (left half of Fig. 21(e) first half adder – BHA for A7-A6);
	a third full adder configured to receive a sum output signal of the first full adder, a sum
output signal of the second full adder, and a sum output signal of the first half adder (left half of Fig. 21(e) third full adder – right BFA on the second row);
a fourth full adder configured to receive a carry output signal of the first full adder, a
carry output signal of the second full adder, and a carry output signal of the first half adder (left half of Fig. 21(e) fourth full adder – left BFA on the second row);
a second half adder configured to receive a carry output signal of the third full adder
and a sum output signal of the fourth full adder (left half of Fig. 21(e) second adder – BHA in the third row); and
a third half adder configured to receive a carry output signal of the second half adder
and a carry output signal of the fourth full adder (left half of Fig. 21(e) third half adder –BHA in the fourth row),
wherein the third full adder, the second half adder, and the third half adder are
configured to output voltage signals corresponding to a sum of logical values indicated by input
signals applied to the first full adder, the second full adder, and the first half adder (The circuit arrangement shown in the left half of Fig. 21(e) is similar to Fig. 9A of the present application, and paragraphs [0080-0088] describes that the output of circuit of Fig. 9A indicates the number or sum of input drain voltages applied to the circuit, i.e. a binary expression of the number of drain voltages among the input signals).

	Regarding claim 3, Kim teaches all the limitations of claim 1 as stated above. Further, Kim teaches wherein the first full adder, the second full adder, the third full adder, and the fourth full adder are binary full adders (BFAs) (Fig. 21(e) the four full adders are binary full adders (BFAs), and
the first half adder, the second half adder, and the third half adder are binary half adders
(BHAs) (Fig. 21(e) the three half adders are binary half adders (BHAs),
wherein the circuit further comprises:
a positive ternary inverter (PTI) (Fig. 21(e) PTI – inverters with the “+” symbol); and
a binary inverter connected between the PTI and one of the first full adder, the second
full adder, and the first half adder (Fig. 21(e) binary inverter – inverters in between the inverters with the “+” symbol and the BFAs and BHA in the first row).

Regarding claim 4, Kim teaches all the limitations of claim 3 as stated above. Further, Kim teaches further comprising:
a negative ternary inverter (NTI) (Fig. 21(e) NTI – inverters on the right half);
a fifth BFA (Fig. 21(e) fifth BFA – BFA in first row after the NTIs for A2-A0);
a sixth BFA (Fig. 21(e) sixth BFA – BFA in first row after the NTIs for A5-A3);
a fourth BHA (Fig. 21(e) fourth BHA – BHA in first row after the NTIs for A7-A6);
a seventh BFA configured to receive a sum output signal of the fifth BFA, a sum output signal of the sixth BFA, and a sum output signal of the fourth BHA (Fig. 21(e) seventh BFA – BFA in the second row with one output connected to an inverter);
an eighth BFA configured to receive a carry output signal of the fifth BFA, a carry output signal of the sixth BF A, and a carry output signal of the fourth BHA (Fig. 21(e) eight BFA – the other BFA in the second row with one output connected to a BHA in the fourth row);
a fifth BHA configured to receive a carry output signal of the seventh BFA and a sum output signal of the eighth BFA (Fig. 21(e) fifth BHA – BHA in the third row with one output connected to an inverter); and
a sixth BHA configured to receive a carry output signal of the fifth BHA and a carry output signal of the eighth BFA (Fig. 21(e) sixth BHA – BHA in the fourth row with one output connected to an inverter).

Regarding claim 5, Kim teaches all the limitations of claim 4 as stated above. Further, Kim teaches further comprising:
a ninth BFA configured to receive a sum output signal of the third full adder, an inverting signal for a sum output signal of the seventh BFA, and a drain voltage (Fig. 21(e) ninth BFA – BFA in the third row with one input connected to an output of the third adder, one input connected to an inverter, and one input connected to VDD; drain voltage - VDD);
a tenth BFA configured to receive a sum output signal of the second half adder, an inverting signal for a sum output signal of the fifth BHA, and a carry output signal of the ninth BFA (Fig. 21(e) tenth BFA – BFA in the fourth row with one input connected to an output of the second BHA, one input connected to an inverter, and one input connected to the ninth BFA);
an eleventh BFA configured to receive a sum output signal of the third half adder, an inverting signal for a sum output signal of the sixth BHA, and a carry output signal of the tenth BFA (Fig. 21(e) eleventh BFA – BFA in the fifth row with one input connected to an output of the third BHA, one input connected to an inverter, and one input connected to the tenth BFA); and
a twelfth BFA configured to receive a carry output signal of the third half adder, an inverting signal for a carry output signal of the sixth BHA, and a carry output signal of the eleventh BFA (Fig. 21(e) twelfth BFA – BFA in the sixth row with one input connected to an output of the third BHA, one input connected to an inverter, and one input connected to the eleventh BFA).

Regarding claim 6, Kim teaches all the limitations of claim 5 as stated above. Further, Kim teaches further comprising:
a C0 gate configured to receive a sum output signal of the twelfth BFA (Fig. 21(e) C0 gate – C0 block);
a PNMIN gate configured to receive a plurality of input signals (Fig. 21(e) PNMIN gate – PNMIN block; plurality of input signals – A7-A0); and
a multiplexer configured to selectively output one of a drain voltage and an output signal of the CO gate received as input signals, based on an output signal of the PNMIN gate received as a selected signal (Fig. 21(e) multiplexer – multiplexer block that outputs VDD (drain voltage) or the output of the C0 block based on the output of the PNMIN block).

Regarding claim 7, Kim teaches all the limitations of claim 6 as stated above. Further, Kim teaches  wherein the C0 gate is configured to: output a ground voltage when one of a half drain voltage and a drain voltage is received, and output a half drain voltage when a ground voltage is received (Fig. 21(e); see also paragraph [0100] and Table 13 of present application which discloses the configuration and truth table for a C0 gate).

Regarding claim 8, Kim teaches all the limitations of claim 6 as stated above. Further, Kim teaches 
wherein the PNMIN gate is configured to: output a drain voltage when a minimum voltage among the plurality of input signals applied to the PNMIN gate is a ground voltage or a half drain voltage (Table II and X PNMIN truth table a voltage level of VDD is output when the input signals includes a 0 (ground) or 1(VDD/2), and 
output a ground voltage when the minimum voltage among the applied input signals is a drain voltage (Table II and X PNMIN truth table a voltage level of 0 (ground) is output when the input signals are all 2 (VDD)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 2, Kim teaches a circuit comprising:
a first full adder (Fig. 21(a) first full adder – right TFA in the first row receiving A2-A0);
a second full adder (Fig. 21(a) second full adder – left TFA in the first row receiving A5-A3);
a first half adder (Fig. 21(a) first half adder – THA in the first row receiving A7-A6);
	a third full adder configured to receive a sum output signal of the first full adder, a sum
output signal of the second full adder, and a sum output signal of the first half adder (Fig. 21(a) third full adder – right TFA on the second row outputting Y0);
a fourth full adder configured to receive a carry output signal of the first full adder, a carry output signal of the second full adder, and a carry output signal of the first half adder (Fig. 21(a) fourth full adder – left TFA on the second row);
a second half adder configured to receive a carry output signal of the third full adder
and a sum output signal of the fourth full adder ((Fig. 21(a) second adder – THA in the third row outputting Y1); and
a ternary sum gate configured to receive a carry output signal of the second half adder and a carry output signal of the fourth full adder (Fig. 21(a) ternary sum gate – sum block in the fourth row outputting Y2),
wherein the third full adder, the second half adder, and the ternary sum gate are configured to output voltage signals corresponding to a sum of logical values indicated by input
signals applied to the first full adder, the second full adder, and the first half adder (page 3148 right col second paragraph “A gate level schematic of the ternary benchmark circuits with eight input variables is shown in APPENDIX C as an example. The sumi circuit performs an arithmetic logic operation that sums i ternary input variables. Sumi logic is designed as a carry ripple adder using the proposed sum gate, half adder and full adder.”; page 3138 right col last 6 lines “In ternary logic circuits, VDD, VDD/2, and Gnd are used to express each logic value”; page 3140 section II.B “The ternary logic gate represents ternary logic values using three voltage levels, as shown in TABLE II”; The circuit in Fig. 21(a) is ternary circuit, therefore, the output of the third full adder, the second half adder, and the ternary sum gate are one of voltage levels VDD, VDD/2, and Gnd representing the logic values shown in Table II; Additionally, the circuit arrangement shown in Fig. 21(a) is similar to Fig. 8 of the present application);
wherein the first full adder, the second full adder, the third full adder, and the fourth full adder are ternary full adders (TFAs) (Fig. 21(a) the four full adders are ternary full adders (TFAs)), and
the first half adder, the second half adder,  (Fig. 21(a) the two half adders are ternary half adders (THAs)).
Fig. 21 of Kim does not explicitly disclose a third half adder configured to receive a carry output signal of the second half adder and a carry output signal of the fourth full adder, and wherein the third full adder, the second half adder, and the third half adder are configured to output voltage signals corresponding to a sum of logical values indicated by input signals applied to the first full adder, the second full adder, and the first half adder, and the first half adder, the second half adder, and the third half adder are ternary half adders (THAs).
	However, Fig. 16 of Kim discloses a ternary full adder comprising of two ternary half adders and a NANY gate. Furthermore, each ternary half adder comprises a ternary SUM gate and a NCONS gate. Further, each ternary half adder receives two inputs and produces a sum and carry output (Kim Fig. 16 and page 3147 left col first paragraph “The balanced ternary full adder consists of two half adders and a NANY gate. One half adder consists of one SUM gate and one NCONS gate”; page 3147 right col first paragraph “An unbalanced ternary full adder consists of two half adders and a NANY gate”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kim using Fig. 16 of Kim and replace the SUM gate with a ternary half adder. As discussed, a ternary half adder includes a sum gate, therefore, one of ordinary skill in the art could have substituted the ternary SUM gate for a ternary half adder, and the results of the substitution would have been predictable. The predictable result is a logic circuit that calculates a sum of two signals input to the half adder. See MPEP 2141.III(B).
	Therefore, Kim as modified teaches a circuit comprising a third half adder configured to receive a carry output signal of the second half adder and a carry output signal of the fourth full adder, and wherein the third full adder, the second half adder, and the third half adder are configured to output voltage signals corresponding to a sum of logical values indicated by input signals applied to the first full adder, the second full adder, and the first half adder, and the first half adder, the second half adder, and the third half adder are ternary half adders (THAs).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blaner et al. (US 2010/0049779 A1) discloses a circuit for counting the number of binary “1” in a byte of data. The circuit comprises two carry-save adders (CSAs) and one half adder (HA) in the first stage/row, two CSAs in the second stage, one HA in the third stage, and one HA in the fourth row as shown in Fig. 1. The circuit arrangement is similar to Figs. 4-5 of the present application except that the left CSA in the second row receives both sum and carry of the half adder and the right CSA receives both sum and carry of the CSA 140 in the first row.
Memon et al. (NPL – “Realizing Ternary Logic in FPGAs for SWL DSP Systems” discloses a ternary adder circuit for adding 16 inputs. The circuit includes four stages as shown in Fig. 2. The first stage includes eight half adders, the second stage includes four full adders and four half adders, the third stage includes two full adders and two half adders, and the final stage includes two full adders and one half adder.
Kim et al. (NPL – “An Optimal Gate Design for the Synthesis of Ternary Logic Circuits”) related to ternary logic circuits including ternary adders. Kim is cited on the IDS submitted 09/29/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182